272 S.E.2d 11 (1980)
49 N.C. App. 516
Gwendolyn S. TAN
v.
Ricardo M. TAN.
No. 805DC375.
Court of Appeals of North Carolina.
November 18, 1980.
*14 W. G. Smith and Bruce Holt Jackson, Jr., Wilmington, for plaintiff-appellee.
James L. Nelson and James D. Smith, Wilmington, for defendant-appellant.
HEDRICK, Judge.
By his second, sixth, and eighteenth assignments of error, defendant contends the court erred in denying his motions for a directed verdict pursuant to G.S. § 1A-1, Rule 50 and in thereafter submitting the issue of abandonment to the jury. We disagree. We first note that we need not consider defendant's motion for a directed verdict at the close of plaintiff's evidence, as defendant chose thereafter to present evidence in his favor. See Hodges v. Hodges, 37 N.C.App. 459, 246 S.E.2d 812 (1978). In considering defendant's other motions for a directed verdict, the evidence is to be considered in the light most favorable to plaintiff, and plaintiff is entitled to all reasonable inferences that can be drawn from that evidence. Snow v. Duke Power Co., 297 N.C. 591, 256 S.E.2d 227 (1979); Murray v. Murray, 296 N.C. 405, 250 S.E.2d 276 (1979). G.S. § 50-16.2(4) provides as follows: "A dependent spouse is entitled to an order for alimony when: ... (4) The supporting spouse abandons the dependent spouse." One spouse abandons the other within the meaning of G.S. § 50-16.2(4) where he or she brings their cohabitation to an end without justification, without consent of the other spouse and without intent of renewing cohabitation. Panhorst v. Panhorst, 277 N.C. 664, 178 S.E.2d 387 (1971); Powell v. Powell, 25 N.C.App. 695, 214 S.E.2d 808 (1975). We are of the view that the evidence in this case, when considered in the light most favorable to plaintiff, was sufficient to raise a factual question as to the issue of abandonment, and thus the court properly submitted that issue to the jury. Plaintiff's testimony tended to show that ten days before he moved out, defendant *15 was staying out very late at night, and on one occasion did not come home at all. Several days later, defendant phoned plaintiff from his office to tell her that he was getting an apartment. Defendant thereafter moved all of his belongings out of the marital home. Plaintiff testified further that she did not do anything to cause him to leave home and that she never wrote him a note or told him to move out of the house. In addition, defendant and plaintiff had not discussed separation in the week prior to the day defendant moved out.
Despite this, defendant contends that evidence that the spouse was spending little time with his family, that the spouse would come home late at night and leave when he got up in the morning, and that the spouse finally told the other that she "made him sick" and left the family home with all his personal belongings, was not sufficient to support a finding and conclusion of abandonment in Holt v. Holt, 29 N.C.App. 124, 223 S.E.2d 542 (1976), and thus similar evidence in the present case should preclude submission of the issue of abandonment to the jury. Defendant, however, has misinterpreted the court's holding in Holt v. Holt, supra. The court in Holt did indeed find that the record did not support a finding of abandonment, but the facts in that case indicated that the parties resumed cohabitation sometime after the defendant moved out, and thus one of the essential elements of abandonment set forth in Panhorst v. Panhorst, supra, that of no intention of resuming cohabitation, was not present. Clearly, on the facts of the present case, defendant had no intention to resume living with plaintiff; defendant had already contacted the telephone company and the electric company to change the billing address when he notified plaintiff of his intention to move out. We also believe that the court in Holt v. Holt, supra, was influenced by the fact that plaintiff there did not controvert defendant's contention as to the insufficiency of evidence of abandonment. Moreover, since there is no all-inclusive definition as to what will justify abandonment, each case must be determined in large measure upon its own circumstances. Heilman v. Heilman, 24 N.C.App. 11, 210 S.E.2d 69 (1974). These assignments of error have no merit.
Defendant's fourth, fifth, seventeenth, and eighteenth assignments of error relate to the court's instructions to the jury. First, defendant argues that the court did not correctly explain the law of abandonment." This assignment of error is based upon a broadside exception to the charge, and such an exception does not comply with the dictates of Rule 10(b)(2) of the Rules of Appellate Procedure. State v. Freeman, 295 N.C. 210, 244 S.E.2d 680 (1978). As such, this exception will not be considered. Rule 10(a), Rules of Appellate Procedure; State v. Graham, 35 N.C.App. 700, 242 S.E.2d 512 (1978). Second, defendant argues that the court erred in not instructing the jury as requested with respect to the issue of abandonment. The court's refusal to submit requested instructions is not error when the instructions given fully and fairly present the issues in controversy. Clemons v. Lewis, 23 N.C.App. 488, 209 S.E.2d 291 (1974). We have reviewed the instructions given on abandonment in light of defendant's requested instructions, and find that the court fully and fairly instructed the jury on the issue of abandonment. Assignments of Error Nos. 17 and 18 are based on exceptions to the entry of the judgment and to the denial of defendant's post-trial motions for judgment notwithstanding the verdict, new trial, and relief from the judgment. These assignments of error raise no questions not heretofore discussed, and are without merit.
We have reviewed defendant's other assignments of error addressed to the trial on the issue of abandonment and find them to be without merit. In the trial on the issue of abandonment, we find no error.
Based on his ninth, thirteenth, seventeenth, and eighteenth assignments of error, defendant argues that the order requiring defendant to pay plaintiff's attorney's fees in this action was "fatally defective" because the complaint did not allege" that the plaintiff did not have `sufficient *16 means whereon to subsist during the prosecution of the suit and to defray the necessary expenses thereof.'" The question argued in defendant's brief, however, is not raised by the exceptions upon which these assignments of error are based. Assignment of Error No. 17 is based on exceptions to the judgment awarding custody of the minor children jointly to the parties, awarding plaintiff alimony and attorney's fees, and requiring that defendant provide for the support of the minor children, while Assignment of Error No. 18 is based on an exception to the court's denial of defendant's motions for judgment notwithstanding the verdict, new trial, and relief from judgment. Such exceptions raise the sole question of whether the facts found by the court support the judgment. Clearly, the facts found do support the conclusions made, and the conclusions in turn do support the court's judgment. Assignments of Error Nos. 9 and 13 are based on exceptions to Findings of Fact Nos. 6 and 10. These exceptions raise questions as to the sufficiency of the evidence to support those findings. We have carefully reviewed the record in this case, and find ample evidence to support each of the findings challenged by these exceptions. These assignments of error have no merit.
Defendant contends by his seventh, ninth, tenth, eleventh, twelfth, thirteenth, fourteenth, fifteenth, sixteenth, seventeenth, and eighteenth assignments of error that the trial judge failed to make sufficient findings with respect to the "reasonable needs of the defendant and the minor children in his custody," that the findings made by the trial judge do not support the conclusions drawn therefrom, and that the conclusions are not sufficient to support the judgment entered. The trial judge found as a fact that defendant's net annual income after taxes was "approximately $30,000 to $32,000." From this net income, defendant has been ordered to pay the following: (1) $1,000 each month in alimony to plaintiff; (2) $150 each month for the support of Colette Marie Tan, in plaintiff's custody; (3) an undetermined amount for mortgage payments, taxes, and insurance on the home sequestered to plaintiff; and (4) medical expenses of plaintiff in an amount not fixed or known, and both past and future. While we realize there is evidence in the record as to the amount of mortgage payments to be paid on the home, the trial judge made no finding with respect to that amount. Furthermore, the trial judge made no finding as to the financial needs of defendant or the minor children in his custody, nor did he make a finding as to the actual amount defendant will have to pay from his net income as a result of this action. Without more definite findings on these matters, we are unable to determine whether the judgment is fair to all parties concerned. Moreover, the trial judge made a finding that plaintiff's monthly economic needs consisted of a home to live in, use of an automobile, medical expenses and $847 in cash, yet the trial judge provided plaintiff with the home and car, and ordered defendant to pay plaintiff's medical expenses and $1,000 each month in cash. It seems obvious to us that the findings made by the trial judge are too meager to enable the reviewing court to determine whether the trial judge exercised proper discretion in deciding what defendant was to pay plaintiff, and that the findings which were made do not support the judgment. For these reasons, the portion of the judgment awarding alimony to plaintiff and support for Colette Marie Tan in her custody, must be vacated.
The result is: In that portion of the proceedings pertaining to the trial on the issue of abandonment, we find no error; those portions of the judgment declaring plaintiff to be a dependent spouse and defendant to be a supporting spouse, ordering defendant to pay attorney's fees, and awarding custody of the minor children are affirmed; that portion of the judgment fixing the amount of alimony for plaintiff and support for the minor child, Colette Marie Tan, in her custody is vacated, and the proceeding is remanded to the District Court for a further hearing with respect to the amount of alimony for plaintiff and support for Colette Marie Tan and to the ability of defendant *17 to pay those amounts, more definitive findings with respect thereto, and a proper order based thereon.
No error in part; affirmed in part; vacated and remanded in part.
ROBERT M. MARTIN and HARRY C. MARTIN, JJ., concur.